IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                     June 10, 2015


HIREN PATEL, M.D., and DIPAL PATEL,          )
M.D.,                                        )
                                             )
             Appellants,                     )
                                             )
v.                                           )          Case No. 2D12-5790
                                             )
BALA NANDIGAM, M.D.; USHA K.                 )
NANDIGAM, M.D.; HARBOR                       )
CARDIOLOGY & VASCULAR CENTER,                )
P.A., a Florida Professional Services        )
Corporation; and CITY CENTER, LLC, a         )
Florida Limited Liability Company,           )
                                             )
             Appellees.                      )
                                             )

             The parties in this appeal have filed a stipulation for dismissal.

Accordingly, we withdraw this court's opinion issued June 11, 2014, and the fee order

issued June 12, 2014, and dismiss the appeal. Appellants' motion for rehearing and

rehearing en banc is dismissed as moot.




I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



JAMES R. BIRKHOLD, CLERK